Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
It appears there was a typographical error in the disclosure as originally filed.
The use of the term Zircoa 1373 Zircoa 1876, Zircoa 2134, Mono-Z, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
  Appropriate correction is required.

Examiner’s Comments
In further view of the specification, it appears the Zirconia being used in the claimed invention is not in possession of the Applicant.  Any additional art regarding the Zirconia in the tetragonal phase should be submitted in view of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-15 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotacska (US 20090272150) and waybackmachine https://web.archive.org/web/20170106201949/http://zircoa.com:80/product.fine.grain/engineered.components.html dated 2017, referred to as Zircon 1876TM herein after
https://web.archive.org/web/20170506115128/https://www.zircoa.com/product.fine.grain/mill.mates.reprint.html
Regarding claims 1-7 and 15, Kotacska discloses a fining vessel capable for use with a fining apparatus [0052] Such a fining apparatus comprising:
fining vessel (105 Kotacska Fig 1) comprising platinum [0068] necessarily having a length which may be deemed Lv and 
a cradle [0068] necessarily having a length deemed Lc, and enclosing at least a portion of the fining vessel (fig 1)
Kotacska discloses cast stabilized fused or sintered zirconia [0050], [0066] for the cradle [0068]- claim 2 of the present application however fails to specify the stabilized zirconia is specifically tetragonal.
In an analogous art of forming zirconia refractory, Zircoa 1876TM discloses a tetragonal cubic or zirconia ceramic being 70-100 mol% zirconium dioxide (table: Col 3 pgs 3-4, subtract other components from Ziconia) and 1-20 mol% of stabilizers [0035] such Mg 
MPEP 2112.01 states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Zircoa discloses the same composition of Zirconia 1876TM  as relied upon in specification.
and prevent cracking of the ceramic during temperature changes crack resistance page 1
It would be obvious to one of ordinary skill in the art to modify the stabilized zirconia refractory of Kotacska with the stabilizers and form a tetragonal stabilized zirconia as motivated to prevent crack resistance, chemically inert and wear resistance to corrosive environments, such as glass manufacturing.
Kotacska discloses a PT-Rh allow for 105 however does not discloses the percentage of Platinum and Rhodium.
In an analogous art, Grzesik discloses a glass manufacturing system with various connector pipes, such as pipe 14 to finer vessel 16 [0024] manufactured of metal supported by ceramic).
Grzesik discloses the metal of a platinum-rhodium alloy for a connecting pipe.  Grzesik discloses platinum of 70-80% and rhodium of 30-20% [0031] - claim 6 of the present application.
Therefore, where Kotacska discloses the use of a platinum-rhodium alloy for a connector pipe to a finer it would be obvious for one skilled in the art to modify the apparatus of Kotacska with the Platinum-Rhodium alloy of Grzesik as motivated by Grzesik discloses this platinum-rhodium alloy is suitable for the high temperatures of transporting glass.
Regarding the limitations of claim 1 and 3-5, the combined teachings of Kotacska, Zircoa and Grzesik discussed above would be expected by one skilled in the art to exhibit these disclosed features because Kotacska teaches the same structure of the presently claimed application and in combination with Grzesik the same compositions are made obvious.
MPEP 2112.01 discloses:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present
Thus in the present situation the properties of claims 1 and 3-5 of the instant application would necessarily be present because the prior art discloses the same structure and compositions as claimed, furthermore the apparatus of claims 1-6 would be capable of the change in length at the claimed temperatures because there is no claimed structural difference in view of the prior art.
Applicant is reminded unexpected results must be commensurate in scope with the claim.  The above rejection covers claims 1-6.
Regarding claims 9-15, the structure of claims 9-14 would necessarily need to be manufactured and assembled, see discussion of claims 1-6 above.

Claim(s) 1-16 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotacska (US 20090272150) and Grzesik (US 20080057275) and Humpal (US 20160214903).
Regarding claims 1-8 and 15-16, Kotacska discloses a fining vessel capable for use with a fining apparatus [0052] Such a fining apparatus comprising:
fining vessel (105 Kotacska Fig 1) comprising platinum [0068] necessarily having a length which may be deemed Lv and 
a cradle [0068] necessarily having a length deemed Lc, and enclosing at least a portion of the fining vessel (fig 1)
Kotacska discloses cast stabilized fused or sintered zirconia [0050], [0066] for the cradle [0068]- claim 2 of the present application however fails to specify the stabilized zirconia is specifically tetragonal.
In an analogous art of forming zirconia refractory, Humpal discloses a tetragonal, cubic or monoclinic stabilized zirconia [0037] ceramic being 70-100 mol% zirconium dioxide [0031] and 1-20 mol% of stabilizers [0035] such as yttrium oxide and lanthium oxide particularly used to change the crystal structure [0036] and prevent cracking of the ceramic during temperature changes [0038]-[0039].  It would be obvious to one of ordinary skill in the art to modify the stabilized zirconia refractory of Kotacska with the stabilizers of Yttrium or Lanthium and form a tetragonal stabilized zirconia as motivated to prevent destructive formation during temperature changes.
Kotacska discloses a PT-Rh allow for 105 however does not discloses the percentage of Platinum and Rhodium.
In an analogous art, Grzesik discloses a glass manufacturing system with various connector pipes, such as pipe 14 to finer vessel 16 [0024] manufactured of metal supported by ceramic).
Grzesik discloses the metal of a platinum-rhodium alloy for a connecting pipe.  Grzesik discloses platinum of 70-80% and rhodium of 30-20% [0031] - claim 6 of the present application.
Therefore, where Kotacska discloses the use of a platinum-rhodium alloy for a connector pipe to a finer it would be obvious for one skilled in the art to modify the apparatus of Kotacska with the Platinum-Rhodium alloy of Grzesik as motivated by Grzesik discloses this platinum-rhodium alloy is suitable for the high temperatures of transporting glass.
Regarding the limitations of claim 1 and 3-5, the combined teachings of Kotacska, Humpal and Grzesik discussed above would be expected by one skilled in the art to exhibit these disclosed features because Kotacska teaches the same structure of the presently claimed application and in combination with Grzesik the same compositions are made obvious.
MPEP 2112.01 discloses:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present
Thus in the present situation the properties of claims 1 and 3-5 of the instant application would necessarily be present because the prior art discloses the same structure and compositions as claimed, furthermore the apparatus of claims 1-6 would be capable of the change in length at the claimed temperatures because there is no claimed structural difference in view of the prior art.
Applicant is reminded unexpected results must be commensurate in scope with the claim.  The above rejection covers claims 1-6.
Regarding claims 9-14, the structure of claims 9-14 would necessarily need to be manufactured and assembled, see discussion of claims 1-6 above.

Claim(s) 1-16 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotacska (US 20090272150) and Grzesik (US 20080057275) and Humpal (US 20160214903).
Regarding claims 1-8 and 15-16, Kotacska discloses a fining vessel capable for use with a fining apparatus [0052] Such a fining apparatus comprising:
fining vessel (105 Kotacska Fig 1) comprising platinum [0068] necessarily having a length which may be deemed Lv and 
a cradle [0068] necessarily having a length deemed Lc, and enclosing at least a portion of the fining vessel (fig 1)
Kotacska discloses cast stabilized fused or sintered zirconia [0050], [0066] for the cradle [0068]- claim 2 of the present application however fails to specify the stabilized zirconia is specifically tetragonal.
In an analogous art of forming zirconia refractory, Humpal discloses a tetragonal, cubic or monoclinic stabilized zirconia [0037] ceramic being 70-100 mol% zirconium dioxide [0031] and 1-20 mol% of stabilizers [0035] such as yittrium oxide and lanthium oxide particularly used to change the crystal structure [0036] and prevent cracking of the ceramic during temperature changes [0038]-[0039].  It would be obvious to one of ordinary skill in the art to modify the stabilized zirconia refractory of Kotacska with the stabilizers of Yttrium or Lanthium and form a tetragonal stabilized zirconia as motivated to prevent destructive formation during temperature changes.
Kotacska discloses a PT-Rh allow for 105 however does not discloses the percentage of Platinum and Rhodium.
In an analogous art, Grzesik discloses a glass manufacturing system with various connector pipes, such as pipe 14 to finer vessel 16 [0024] manufactured of metal supported by ceramic).
Grzesik discloses the metal of a platinum-rhodium alloy for a connecting pipe.  Grzesik discloses platinum of 70-80% and rhodium of 30-20% [0031] - claim 6 of the present application.
Therefore, where Kotacska discloses the use of a platinum-rhodium alloy for a connector pipe to a finer it would be obvious for one skilled in the art to modify the apparatus of Kotacska with the Platinum-Rhodium alloy of Grzesik as motivated by Grzesik discloses this platinum-rhodium alloy is suitable for the high temperatures of transporting glass.
Regarding the limitations of claim 1 and 3-5, the combined teachings of Kotacska, Humpal and Grzesik discussed above would be expected by one skilled in the art to exhibit these disclosed features because Kotacska teaches the same structure of the presently claimed application and in combination with Grzesik the same compositions are made obvious.
MPEP 2112.01 discloses:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present
Thus in the present situation the properties of claims 1 and 3-5 of the instant application would necessarily be present because the prior art discloses the same structure and compositions as claimed, furthermore the apparatus of claims 1-6 would be capable of the change in length at the claimed temperatures because there is no claimed structural difference in view of the prior art.
Applicant is reminded unexpected results must be commensurate in scope with the claim.  The above rejection covers claims 1-6.
Regarding claims 9-14, the structure of claims 9-14 would necessarily need to be manufactured and assembled, see discussion of claims 1-6 above.

Kotascka discloses at least 93% fused zirconia [0055] thus overlapping with the claimed range of claim 17.  
Kotascka discloses fining range of 1700 degrees Celsius, thus overlapping with the claimed temperature “up to” 1740.


Claim(s) 1-16 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotacska (US 20090272150) and Grzesik (US 20080057275) and Hashima (WO-2010067669) as cited by Applicant.
Regarding claims 1-8 and 15-16, Kotacska discloses a fining vessel capable for use with a fining apparatus [0052] Such a fining apparatus comprising:
fining vessel (105 Kotacska Fig 1) comprising platinum [0068] necessarily having a length which may be deemed Lv and 
a cradle [0068] necessarily having a length deemed Lc, and enclosing at least a portion of the fining vessel (fig 1)
Kotacska discloses cast stabilized fused or sintered zirconia [0050], [0066] for the cradle [0068]- claim 2 of the present application however fails to specify the stabilized zirconia is specifically tetragonal.
In an analogous art of forming zirconia refractory, Hashima discloses a stabilized zirconia ceramic around platinum or platinum alloy conduit for carrying molten glass Abstract.  Hashima discloses 80% or more zirconia which is stabilized with yittrium oxide, cerium oxide, magnesium oxide, calcium oxide, erbium oxide (page 3 last line)  it would be obvious to one of ordinary skill in the art to modify the zirconia of Kotacska as motivated to stabilize the crystal grains of the zirconia to reduce the difference in expansion and shrinkage (page 3 first paragraph).
Optimization of specific parameters of the stabilizer is considered prima facie obvious to one skilled in the art, particularly where the stabilizer yields a result-effective variable as indicated above.
Kotacska discloses a PT-Rh allow for 105 however does not discloses the percentage of Platinum and Rhodium.
In an analogous art, Grzesik discloses a glass manufacturing system with various connector pipes, such as pipe 14 to finer vessel 16 [0024] manufactured of metal supported by ceramic).
Grzesik discloses the metal of a platinum-rhodium alloy for a connecting pipe.  Grzesik discloses platinum of 70-80% and rhodium of 30-20% [0031] - claim 6 of the present application.
Therefore, where Kotacska discloses the use of a platinum-rhodium alloy for a connector pipe to a finer it would be obvious for one skilled in the art to modify the apparatus of Kotacska with the Platinum-Rhodium alloy of Grzesik as motivated by Grzesik discloses this platinum-rhodium alloy is suitable for the high temperatures of transporting glass.
Regarding the limitations of claim 1 and 3-5, the combined teachings of Kotacska, Hashima and Grzesik discussed above would be expected by one skilled in the art to exhibit these disclosed features because Kotacska teaches the same structure of the presently claimed application and in combination with Grzesik the same compositions are made obvious.
MPEP 2112.01 discloses:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present
Thus in the present situation the properties of claims 1 and 3-5 of the instant application would necessarily be present because the prior art discloses the same structure and compositions as claimed, furthermore the apparatus of claims 1-6 would be capable of the change in length at the claimed temperatures because there is no claimed structural difference in view of the prior art.
Applicant is reminded unexpected results must be commensurate in scope with the claim.  The above rejection covers claims 1-6. Hashima discloses overlapping ranges of the zirconia and stabilizer to yield a tetragonal zirconia thus commensurate in scope with the claims.
Regarding claims 9-14, the structure of claims 9-14 would necessarily need to be manufactured and assembled, see discussion of claims 1-6 above.

Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. Applicant argues that the rejection does not teach “zirconia in a tetragonal phase”  the new rejection over Humpal  and Zirconia 1876TMaddresses the exact tetragonal phase and thus this argument is moot.
The rejection over Hashima WO2010067669 as cited by the Applicant has been amended to include motivation for altering the stabilizer and crystal phase of the zirconia thus this argument is moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tetragonal zircoa stabilized by Ce, Y, Mg for use with glass of waybackmachine dated 2017
https://web.archive.org/web/20170506115128/https://www.zircoa.com/product.fine.grain/mill.mates.reprint.html
Specifically Zircoa 1876 as stated in specification

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741